      ,
               Case 3:14-cr-03112-DMS Document 78 Filed 11/20/20 PageID.173 Page 1 of 2
,~ AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                                         (For Revocation of Probation or Supervised Release)
                                     V.                                  (For Offenses Committed On or After November I, 1987)

                          DIANNA NEWTON                                    Case Number:        l 4CR3 TT-OMS~-'·" , , ,.~" !i"''\
                                                                                                                  fi 't1 lt:u ·', ~
                                                                                                                       ·~\j

                                                                                                             ~ II.ii, '.·sn-,i,: f~;:;:_ruy,
                                                                                                                                 " t j,.l'!-'
                                                                        Zainab Khan FD                             -
                                                                        Defendant's Attorney
   REGISTRATION NO.                  42553298                                                                        NOV 2 0 2020
   •-                                                                                                            ~-------
                                                                                                                CLERi\ u:--; DISTRICT crJLJFiT
   THE DEFENDANT:                                                                                         SOUTHERN DN_fRICT OF C1\LIFORNIA
                                                                                                          BY                       DEPUTY
   C>sl   admitted guilt to violation of allegation(s) No.     3 and4                                                                  .

   D      was found guilty in violation ofallegation(s) No.
                                                              ------------ after denial of guilty.
   Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

   Allegation Number                   Nature of Violation

                 3,4                   Unlawful use of a controlled substance




        Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
   The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
           IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
   change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
   judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
   material change in the defendant's economic circumstances.


                                                                        Date of Imposition of Sentence



                                                                        HON. Dana M. Sal:iraw
                                                                        UNITED STATES DISTRICT JUDGE
     •           Case 3:14-cr-03112-DMS Document 78 Filed 11/20/20 PageID.174 Page 2 of 2
• AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations
   DEFENDANT:                    DIANNA NEWTON                                                        Judgment - Page 2 of2
   CASE NUMBER:                  14CR3112-DMS

                                                       IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    EIGHT (8) MONTHS.




    •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
    [;gj     The court makes the following recommendations to the Bureau of Prisons:
             Defendant be designated to a facility whe.re she can receive appropriate medical care.




    •        The defendant is remanded to the custody of the United States Marshal.

    •        The defendant shall surrender to the United States Marshal for this district:
             •     at _ _ _ _ _ _ _ _ A.M.                         on
             •     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •        Prisons:
             •     on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

   I have executed this judgment as follows:

             Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to - - - - - - ~ - - - - - - - -

   at
           - - - - - - - - - - - - - , with a certified copy of this judgment.

                                                                     UNITED STATES MARSHAL



                                          By                   DEPUTY UNITED STATES MARSHAL




                                                                                                        14CR3112-DMS
